Name: 2008/342/EC: Council Decision of 29 April 2008 amending Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Decision
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: 2008-04-30

 30.4.2008 EN Official Journal of the European Union L 116/23 COUNCIL DECISION of 29 April 2008 amending Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2008/342/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 20 December 2007, the Council adopted Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and establishing an updated list of persons and entities to which that Regulation applies. (2) The Council has determined that there are no longer grounds for keeping certain persons on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, and the list should be adapted accordingly, HAS DECIDED AS FOLLOWS: Article 1 The persons listed in the Annex to this Decision shall be removed from the list annexed to Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 29 April 2008. For the Council The President D. RUPEL (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Decision 2007/868/EC (OJ L 340, 22.12.2007, p. 100). ANNEX List of persons referred to in Article 1 of this Decision 1. AKHNIKH, Ismail (a.k.a. SUHAIB, a.k.a. SOHAIB) 2. AOURAGHE, Zine Labidine (a.k.a. Halifi Laarbi MOHAMED, a.k.a. Abed, a.k.a. Abid, a.k.a. Abu ISMAIL) 3. BOUGHABA, Mohamed Fahmi (a.k.a. Mohammed Fahmi BOURABA, a.k.a. Mohammed Fahmi BURADA, a.k.a. Abu MOSAB) 4. EL MORABIT, Mohamed 5. ETTOUMI, Youssef (a.k.a. Youssef TOUMI) 6. HAMDI, Ahmed (a.k.a. Abu IBRAHIM)